NO. 07-06-0310-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

AUGUST 16, 2006

______________________________

NESHA LITTLE, INDIVIDUALLY AND AS REPRESENTATIVE OF
THE ESTATE OF EARNEST LEE LITTLE, DECEASED AND AS NEXT
FRIEND OF VALENCIA ELISE LITTLE, A MINOR;
AND KENARDIS TORNELL LITTLE, APPELLANTS

V.

RICHARD B. MENDELSSOHN, M.D., TIMOTHY I. OSONMA, M.D.,
 EMANON, P.A., AND INPATIENT CONSULTANTS OF TEXAS, PLLC,  APPELLEES
_________________________________

FROM THE 288th DISTRICT COURT OF BEXAR COUNTY;

NO. 2003-CI-13262; HONORABLE LORI MASSEY, JUDGE
_______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	On July 18, 2006, appellants filed a Motion to Dismiss Appeal.  No decision of this
Court having been delivered to date, we grant the motion.  Accordingly, the appeal is
dismissed.  No motion for rehearing will be entertained and our mandate will issue
forthwith.  Tex. R. App. P. 42.1.       

							James T. Campbell
						    	         Justice

NO.  07-11-0056-CV
                                                   IN
THE COURT OF APPEALS
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
                                                                 AT
AMARILLO
                                                                      PANEL
E
                                                                 JULY
13, 2011     ____________________________
                                                          GRADY R. MITCHELL,
                                                                                                            Appellant
                                                                             v.
 
POPAT PATEL, INDIVIDUALLY, A/K/A PAUL PATEL, KAMU PATEL, 
INDIVIDUALLY,
SUNIL PATEL, INDIVIDUALLY, AND D/B/A SUPER 8 MOTEL, 
AND ANAND, INC.,
                                                                                                            Appellees                                                                              ___________________________
                     FROM
THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;
                                NO. 2009-547,914; HON. LES HATCH,
PRESIDING
__________________________
Order of Dismissal
__________________________
Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.[1]
            Pending is the appeal of Grady R.
Mitchell from a summary judgment executed by the trial court.  Mitchell sued Popat
Patel, Kamu Patel, Sunil Patel, and Anand, Inc., asserting claims of premises liability.  Though Popat and Kamu Patel were granted summary judgment, Anand, Inc. was not. 
Furthermore, the record fails to show that the claims asserted by
Mitchell against Popat and Kamu
were severed from the suit.  So, what we
have before us is an appeal from a judgment that fails to address all claims against
all parties.  Consequently, the judgment
is not final and appealable.  See Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (stating that a judgment is final and
appealable when it disposes of all claims against all parties).
             Because a final judgment is
a prerequisite to our having jurisdiction over an appeal, id. at 195, we dismiss the appeal
for want of jurisdiction.
 
                                                                                    Brian
Quinn
                                                                                    Chief
Justice
 
 
 
 
 




[1]John T.
Boyd, Senior Justice, sitting by assignment.